Hurt, Judge.
At a former day of the term this judgment was affirmed without a written opinion, the only points considered being the sufficiency of the indictment, the correctness of the charge, and the evidence.
The motion urges, for the first time, that the verdict and judgment are illegal, and the point is well taken.
Two defendants were jointly indicted and tried. The verdict was: “We, the jury, find the defendants guilty as charged, and assess the fine at one hundred dollars.” The judgment on this verdict adjudges a joint fine. The law does not authorize such a judgment, and the verdict would not support a legal judgment. (Flynn et al. v. The State, 8 Texas Ct. App., 398; Matlock v. The State, 25 Texas Ct. App., 715.)
The judgment is reversed and the cause remanded.
Reversed and remanded.